Sullivan, Judge:
These appeals to reappraisement have been submitted for decision upon stipulation of counsel for the parties hereto.
In harmony with the stipulation I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Film Viewers K. F. — 22.80 R. M., less 33)4%, less 2%, plus packing as invoiced.
Film Frames and Projection apparatus — 5 R. M. per set, less 33⅝%, less 2% plus packing as invoiced.
Judgment will be rendered accordingly.